 1                                                                   The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
      AMAZON.COM, INC., a Delaware corporation,
 9                                                             No. 2:19-cv-00523-RSM
                                 Plaintiff,
10                                                             ORDER GRANTING DISMISSAL
             v.                                                WITH PREJUDICE OF
11                                                             DEFENDANTS FIRST
      ROY ORON, an individual; MAAYAN                          IMPRESSION INTERACTIVE,
12    MARZAN (aka MAAYAN ALMOG), an                            INC., JEFFREY GILES, AND DALE
      individual; CLICKOMY, LTD., an Israeli                   BROWN
13    company; RASHEED ALI, an individual;
      PETER BRADFORD, an individual; CASH
14    NETWORK, LLC, a Nevada limited liability
      company; JEFFREY GILES, an individual;
15    DALE BROWN, an individual; FIRST
      IMPRESSION INTERACTIVE, INC., an
16    Illinois corporation; and JOHN DOES 1–10,
17                               Defendants.
18

19           Pursuant to the Stipulated Dismissal with Prejudice of Defendants First Impression
20    Interactive, Inc., Jeffrey Giles, and Dale Brown filed in this matter [Dkt. 76], this action is
21    dismissed against defendants First Impression Interactive, Inc., Jeffrey Giles, and Dale Brown
22    with prejudice and without attorneys’ fees and costs to any party. This dismissal shall not
23    affect plaintiff’s claim against other defendants in this action.
24

25           IT IS HEREBY ORDERED.
26

27
     ORDER DISMISSING DEFENDANTS FII, GILES, AND BROWN                          Davis Wright Tremaine LLP
     (2:19-CV-00523-RSM)                                                                 L AW O F FI CE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104
                                                                              206.622.3150 main ꞏ 206.757.7700 fax
 1           DATED this 24 day of March 2020.
 2

 3                                               A
                                                 RICARDO S. MARTINEZ
 4                                               CHIEF UNITED STATES DISTRICT JUDGE
 5

 6    Presented by:

 7    DAVIS WRIGHT TREMAINE LLP
      Attorneys for Plaintiff Amazon.com, Inc.
 8
      By: s/ James H. Wendell
 9        Bonnie E. MacNaughton, WSBA #36110
          James H. Wendell, WSBA #46489
10        Sara A. Fairchild, WSBA #54419
          920 Fifth Avenue, Suite 3300
11        Seattle, WA 98104-1610
          Telephone: (206) 622-3150
12        Fax: (206)757-7700
          Email: bonniemacnaughton@dwt.com
13                jamiewendell@dwt.com
                  sarafairchild@dwt.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                     Davis Wright Tremaine LLP
     ORDER DISMISSING DEFENDANTS FII, GILES, AND BROWN                        L AW O F FI CE S
     (2:19-CV-00523-RSM) - 2                                            920 Fifth Avenue, Suite 3300
                                                                          Seattle, WA 98104-1610
                                                                   206.622.3150 main ꞏ 206.757.7700 fax
